Citation Nr: 1811799	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran is entitled to add his daughter, Sa.S., as a school-age dependent to an award of benefits received May 24, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from February 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination by the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran resides within the jurisdiction of the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the RO obtained a VA Form 21-0517 , Eligibility Verification Report, with his daughter, Sa.S.'s income and net worth information in April 2011.  At that time, the RO also received enrollment information from Director Student Records Registration and Evaluations at Cal State University San Bernadino.  This information was considered by the RO in the first instance in the June 2014 statement of the case (SOC). See 38 C.F.R. § 20.1304(c).   However, the actual VA Form 21-0517 and enrollment information have not been associated with the Veteran's electronic claims files in Virtual VA or the Veterans Benefits Management System.  Although the RO, in the June 2014 SOC, determined that the Veteran's dependent daughter, Sa.S., attended college, the RO found that there was no clear statement as to Sa.S.'s income and net worth, such that the propriety of the addition of his dependent daughter to the Veteran's award of nonservice-connected pension benefits could be determined.  

The Board acknowledges that information reflecting Sa.S.'s wages and tuition costs was submitted by the Veteran in August 2014.  However, this information does not include Sa.S.'s net worth.  The Board must make its own determination as to the relevance of the evidence of the information contained within the VA Form 21-0517.  The only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

In addition, the Board observes that, at the May 2017 hearing before the undersigned VLJ of the Board, the Veteran and his representative raised the issue of entitlement to an earlier effective date.  The Veteran and his representative testified that the addition of the Veteran's daughter, Sa.S. as a dependent should begin July 1, 2009, the date in which the award of dependent benefits for Sa.S. was discontinued.  Given that additional development is required for the claim of entitlement to add his daughter, Sa.S., as a school-age dependent to an award of benefits received May 24, 2010, the Board finds that the Veteran's claim for an earlier effective date is inextricably intertwined with the Veteran's claim for dependent benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran and/or Sa.S.'s VA Form 21-0517 and the enrollment information obtained from Director Student Records Registration and Evaluations at Cal State University San Bernadino.

2. After completing all indicated development, the RO should readjudicate the claim of entitlement to add the Veteran's daughter, Sa.S., as a school-age dependent to an award of benefits received May 24, 2010, in light of all the evidence of record.  At that time, the RO should also adjudicate the Veteran's claim of entitlement to an earlier effective date of July 1, 2009 for the addition of the Veteran's daughter, Sa.S. as a dependent.

3.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive supplemental statement of the case to the Veteran and his representative and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




